[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The defendant's Motion for Reassignment is granted. The court adopts the rationale of Chocchio v. Alden, 1998 Ct. Sup. 11493. Accordingly, it finds that the language of Practice Book Section 11-19(a) is mandatory rather than permissive. The decision by Judge Dranginis, as filed with the clerk, exceeded the 120 day time limit as required by the Practice Book. The defendant filed his motion for reassignment in a timely fashion in accordance with 11-19(b).
The court rejects plaintiffs argument that subsection (b) by its language makes the word "shall" in subsection (a) permissive. The purpose of subsection (b) is to give the party citing a breach of 11-19 some action to take because as clearly stated in subsection (b) "failure to file such a motion shall be deemed a waiver by that party of the 120 day time." CT Page 11449
Therefore, the parties are ordered to appear on August 30, 1999 at 2:00 p. m. for the hearing on the original Motions.
Moore, J.